Oo CO “DN UH BR WD BR Re

Oo NO NH LP DW RD RR RD ee et
CO sD DN OO BSB WW DH SK ODO DO CO SI HR A SP W WH KF GS

Case 4:20-mj-O8606-N/A-JR Document 23 Filed 03/24/20 Page 1 of 2

MICHAEL BAILEY

United States Attorney

District of Arizona

CRAIG H. RUSSELL
Assistant U.S. Attorney

United States Courthouse

405 West Congress, Suite 4800
Tucson, Arizona 85701-5040
Telephone: (520) 620-7300
E-mail: craig. russell @usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America, Mag. No. 20-08606M(UIR)
Plaintiff,
STIPULATION AND JOINT MOTION
VS. FOR RELEASE OF MATERIAL
WITNESSES WITHOUT TAKING
VIDEO DEPOSITION

Hector Dominguez,

Defendant.

 

 

 

The United States of America, through undersigned counsel, and the defendant,
individually and through counsel, do hereby agree and stipulate as follows:

1, Emma Angelica Lopez-Lopez and Roberto Coronado-Lopez (hereinafter
referred to as “material witnesses”), are not natural born or naturalized citizens, legal

permanent residents, or nationals of the United States,

2. The material witnesses entered the United States illegally on or about
February 25, 2020;
3, The material witnesses were transported in the vehicle where defendant

Hector Dominguez was a passenger;

4. The parties also jointly agree that as a result of this stipulation, the material
witnesses will be returned to their country of origin and thus unavailable as defined in Fed.
R. Evid. 804; |

5. Therefore, the parties agree that the government may elicit hearsay testimony

from any agent regarding any statements made by the above-referenced material witnesses

 

 

 
Oo oO Ss DH MH BP WH PO Be

NO NY NH NH LH BD PO KN DNR Ry ee ae ee
ao nN HD A SP WD PYF DD CO CO KN NH NH BR WH SEH OC

 

Case 4:20-mj-O8606-N/A-JR Document 23 Filed 03/24/20 Page 2 of 2

contained in the disclosure, and such testimony shall be admitted as substantive evidence
in any hearing or trial in the above captioned matter. .

Based on the foregoing, the parties jointly move for the release of the above-named
material witnesses to the Department of Homeland Security for return to their country of
origin.

MICHAEL BAILEY
United States Attorney
District of Arizona

/)

f
E

CRAIG H. RUSSELL
Assistant U.S. Attorney

I translated or caused to be translated this agreement from English into Spanish to
the defendant on th 2 daly of LLL , 2020.

  

 

Natalie Pringé, Eq.
Attorney fo Beetdant

I understand@ind agree to the terms of this stipulation,

HettopDomiriguez
Deferidant euex_/ oo

 

 

 
